Case 6:20-cv-00105-JDC-CBW Document16 Filed 10/20/20 Page 1of 2 PagelID#: 74

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

JILLIAN EDWARDS COBURN and : CIVIL ACTION NO:

KATHRYN McCORMICK THIBODEAUX J: 6:20-cv-00105
Plaintiffs :

VERSUS : JUDGE

JAMES D. CAIN, Jr.

THOMAS MCVEIGH “MAC” SMITH,
THE SOCIETY OF THE ROMAN
CATHOLIC CHURCH OF THE
DIOCESE OF LAFAYETTE and :
THE SOCIETY OF THE ROMAN : MAGISTRATE JUDGE
CATHOLIC CHURCH OF THE : CAROL B. WHITEHURST
DIOCESE OF LAKE CHARLES :

Defendants

 

MOTION TO APPROVE CONSENT CONFIDENTALITY ORDER

May It Please the Court:

Now Into Court, through undersigned counsel, comes defendant, The Society of
the Roman Catholic Church of the Diocese of Lafayette, who respectfully seeks an Order
regarding the confidentiality of certain discovery material.

Mover herein further advises this Court that counsel for plaintiffs has reviewed

and executed the attached Consent Confidentiality Order.

—

ReSpdetfilly submitted:

GILBERT H. DOZIER (#19553)
2010 W. Pinhook Road

Lafayette, Louisiana 70508

Phone: (337) 232-4600

Fax: (337) 232-4688

Counsel for The Society of the Roman
Catholic Church of the Diocese of

Lafayette

 
Case 6:20-cv-00105-JDC-CBW Document 16 Filed 10/20/20 Page 2 of 2 PagelD#: 75

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was electronically filed with the Clerk
of Court, using the CM/ECF system, which will send notice of electronic filing to all
parties who have consented to electronic notification.

as fle

Lafayette, Louisiana, this~— c — day of October, 2020. a

Jf 7

= CF Me

GILBERT H. DOZIER
